                        Case 1:21-cv-10706-ADB Document 13 Filed 04/28/21 Page 1 of 2
                                                                                                        CLOSED
                                       U.S. District Court
                            Southern District of California (San Diego)
                       CIVIL DOCKET FOR CASE #: 3:21−cv−00133−W−MSB

Katz et al v. Shell Energy North America (US) LP                 Date Filed: 01/22/2021
Assigned to: Judge Thomas J. Whelan                              Date Terminated: 04/23/2021
Referred to: Magistrate Judge Michael S. Berg                    Jury Demand: None
Cause: 47:0227 FCC−Unsolicited Telephone Sales                   Nature of Suit: 890 Other Statutory Actions
                                                                 Jurisdiction: Federal Question

Early Neutral Evaluation Conference:                            Settlement Conference:
Case Management Conference:                                     Settlement Disposition Conference:
Status Hearing:                                                 Pretrial Conference:
Status Conference:                                              Final Pretrial Conference:
Mandatory Settlement Conference:                                Trial Date:
Plaintiff
Samuel Katz                                        represented by Ethan Mark Preston
individually and on behalf of all others                          Preston Law Offices
similarly situated                                                4054 McKinney Avenue
                                                                  Suite 310
                                                                  Dallas, TX 75204
                                                                  (972) 564−8340
                                                                  Fax: (866) 509−1197
                                                                  Email: ep@eplaw.us
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED

Plaintiff
Lynne Rhodes                                       represented by Ethan Mark Preston
individually and on behalf of all others                          (See above for address)
similarly situated                                                LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED


V.
Defendant
Shell Energy North America (US) LP                 represented by Ian Robert Feldman
a California corporation                                          Clausen Miller
                                                                  27285 Las Ramblas
                                                                  Suite 200
                                                                  Mission Viejo, CA 92614
                                                                  (949) 260−3100
                                                                  Fax: (949) 260−3190
                                                                  Email: ifeldman@clausen.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                    Case 1:21-cv-10706-ADB Document 13 Filed 04/28/21 Page 2 of 2
Date Filed     #    Docket Text

01/22/2021    Ï1    MOTION TO ENFORCE OUT OF DISTRICT SUBPOENA against All Defendants ( Filing fee $
                    49 receipt number ACASDC−15264891.), filed by Samuel Katz, Lynne Rhodes. (Attachments: # 1
                    Civil Cover Sheet, # 2 Memo of Points and Authorities, # 3 Declaration, # 4 Proof of Service)

                    The new case number is 3:21−cv−133−W−MSB. Judge Thomas J. Whelan and Magistrate Judge
                    Michael S. Berg are assigned to the case.(mcb). (Incorrect fee paid, filing fee $ 402 Due, attorney
                    notified) (rmc). (Entered: 01/22/2021)

01/22/2021    Ï2    MOTION to Enforce Out of District Subpoena Against Shell Energy North America (US), LP by
                    Samuel Katz, Lynne Rhodes.The new case number is 3:21−cv−133−W−MSB. Judge Thomas J.
                    Whelan and Magistrate Judge Michael S. Berg are assigned to the case (mcb) (rmc). (Entered:
                    01/22/2021)

01/22/2021    Ï3    Fee for Civil Case Opening: $ 402, receipt number ACASDC−15265830, Paid on 1/22/2021. (no
                    document attached) (Preston, Ethan) (Entered: 01/22/2021)

01/25/2021    Ï4    ORDER Setting Briefing Schedule re 2 MOTION to Enforce Out of District Subpoena: Responses
                    due by 2/26/2021. Replies due by 3/12/2021. Upon completion of the briefing, the Court will take
                    the matter under submission and no personal appearances will be required. Signed by Magistrate
                    Judge Michael S. Berg on 1/25/2021.(jdt) (Entered: 01/26/2021)

02/25/2021    Ï5    Joint MOTION to Continue Shell Energy North America (US), LP's Deadline to Respond to the
                    Motion by Samuel Katz, Lynne Rhodes. (Attachments: # 1 Proposed Order)(Preston, Ethan). QC
                    email: wrong event; proposed order. No refile. Modified on 2/26/2021 to correct event (jdt).
                    (Entered: 02/25/2021)

02/26/2021    Ï6    NOTICE of Appearance by Ian Robert Feldman on behalf of Shell Energy North America (US) LP
                    (Feldman, Ian)Attorney Ian Robert Feldman added to party Shell Energy North America (US)
                    LP(pty:dft) (jdt). (Entered: 02/26/2021)

02/26/2021    Ï7    ORDER Granting Joint Motion to Continue (ECF No. 5 ). Any opposition to Plaintiffs' motion to
                    compel (ECF No. 2 ) must be filed on or before 3/10/2021. Any reply must be filed on or before
                    3/26/2021. Upon completion of the briefing, the Court will take the matter under submission.
                    Signed by Magistrate Judge Michael S. Berg on 2/26/2021. (jdt) (Entered: 02/26/2021)

03/10/2021    Ï8    RESPONSE in Opposition re 2 MOTION to Enforce Out of District Subpoena filed by Shell
                    Energy North America (US) LP. (Attachments: # 1 Declaration of Ian Feldman, # 2 Request for
                    Judicial Notice)(Feldman, Ian) (anh). (Entered: 03/10/2021)

03/26/2021    Ï9    REPLY to Response to Motion re 2 MOTION to Enforce Out of District Subpoena filed by Samuel
                    Katz, Lynne Rhodes. (Preston, Ethan) (anh). (Entered: 03/26/2021)

03/26/2021   Ï 10   REPLY to Response to Motion re 2 MOTION to Enforce Out of District Subpoena Amended
                    Response filed by Samuel Katz, Lynne Rhodes. (Preston, Ethan) (anh). (Entered: 03/26/2021)

04/19/2021   Ï 11   NOTICE of Change of Address by Ian Robert Feldman (Feldman, Ian) (jdt). (Entered: 04/19/2021)

04/23/2021   Ï 12   Case transferred to District of District of Massachusetts. Files transferred electronically to: *District
                    of District of Massachusetts*.*300 State Street, Room 1−120**Springfield, MA 01105*. Signed by
                    Magistrate Judge Michael S. Berg on 4/23/2021. (Attachments: # 1 Order of Transfer) (jrm)
                    (Attachment 1 replaced on 4/26/2021) (jrm). (Entered: 04/26/2021)
